 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     AGREEMENT, dated as of January 4, 2005, by and between Trizec Properties,
Inc., a Delaware corporation (the “Company”), and Brian Lipson, an individual
residing in Chicago, Illinois (the “Executive”).

     WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to enter into an employment agreement with the
Executive and the Executive is willing to serve as an employee of the Company,
subject to the terms and conditions of this Agreement.

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1. Employment and Duties.

     (a) General. The Executive shall serve as the Executive Vice President and
Chief Investment Officer of the Company, reporting to the Chief Executive
Officer. The Executive shall have such duties and responsibilities, commensurate
with the Executive’s position, as may be assigned to the Executive from time to
time by the Board of Directors (the “Board”) of the Company. The Executive’s
principal place of employment shall be the principal offices of the Company in
Chicago; provided, however, that the Executive understands and agrees that he
will be required to travel from time to time for business reasons.

     (b) Exclusive Services. For so long as the Executive is employed by the
Company, the Executive shall devote his full working time to his duties
hereunder, shall faithfully serve the Company, shall in all respects conform to
and comply with the lawful and good faith directions and instructions given to
him by the Board, and shall use his best efforts to promote and serve the
interests of the Company. Further, the Executive shall not, directly or
indirectly, render services to any other person or organization without the
consent of the Board or otherwise engage in activities that would interfere
significantly with his faithful performance of his duties hereunder.
Notwithstanding the foregoing, the Executive may (i) serve on civic or
charitable boards or engage in charitable activities without remuneration
therefor and (ii) manage personal investments, provided that such activity does
not contravene the previous sentence or the provisions of Sections 6, 7, 8, 10
and 11 hereof.

     2. Term of Employment. The Executive’s employment under this Agreement
shall commence as of January 4, 2005 (the “Effective Date”) and shall terminate
on the earlier of (i) December 31, 2005 and (ii) the termination of the
Executive’s employment under this Agreement; provided, however, that the term of
the Executive’s employment shall be automatically extended without further
action of either party for additional one-year periods, unless written notice of
either party’s intention not to extend has been given to the other party at
least 60 days prior to the expiration of the then-effective term. The period
from the Effective Date until the termination of the Executive’s employment
under this Agreement is referred to as the “Term”.

     3. Compensation and Other Benefits. Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for services
rendered hereunder:





--------------------------------------------------------------------------------



 



     (a) Base Salary. The Company shall pay to the Executive an annual salary
(the “Base Salary”) at the rate of $400,000, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as established from time to time. The Base
Salary shall be reviewed by the Compensation Committee of the Board in good
faith, based upon the Executive’s performance, not less often than annually, and
such Base Salary may be increased (but not decreased) upon the basis of such
review during the remainder of the Term.

     (b) Target Annual Bonus. For each fiscal year during the Term commencing on
January 1, 2005, the Executive shall be eligible to receive an incentive bonus
(the “Target Annual Bonus”). The target amount of the Executive’s annual
incentive bonus shall be 100% of his Base Salary and shall be determined in
accordance with a Company incentive compensation program as applicable to senior
executives (including bonus ranges) as in effect from time to time.

     (c) Signing Bonus. The Executive shall be entitled to a cash signing bonus
in the amount of $50,000 (the “Signing Bonus”). The Signing Bonus shall be paid
to the Executive in a cash lump sum on the first payroll date following the
Effective Date.

     (d) Initial Restricted Stock Rights. Effective as of the first business day
following the Effective Date, the Executive shall be granted an award of
Restricted Stock Rights (the “RSRs”) under the Company’s 2002 Long Term
Incentive Plan (the “LTIP”) with an aggregate Fair Market Value (as defined in
the LTIP) on the date of grant of $250,000. The RSRs will vest in three equal
annual installments on each of the date of grant and the first and second
anniversaries of the date of grant and will be evidenced by an RSR agreement
substantially in the form attached hereto as Appendix A (the “RSR Agreement”).

     (e) Long-Term Incentive Compensation. During the Term, the Executive shall
be eligible to participate in the Company’s long-term incentive compensation
programs generally applicable to senior executives of the Company as in effect
from time to time. The target amount of the Executive’s annual long-term
incentive compensation shall be 150% of his Base Salary and shall be determined
by the Board in its sole discretion. The first grant pursuant to this Section
3(e) shall be made in the first quarter of 2006 with respect to calendar year
2005.

     (f) 2004 Outperformance Compensation Program. The Executive shall be
eligible to participate in the Company’s 2004 Outperformance Program (the “OPP”)
under the LTIP in accordance with the terms of the OPP program document. The
Executive’s Award Percentage (as defined in the OPP) shall be 14%. The Executive
shall receive separate documentation regarding the OPP.

     (g) Employee Benefits. The Executive shall be entitled to participate in
all employee welfare, pension and fringe benefit plans, programs and
arrangements of the Company in accordance with their respective terms, as may be
amended from time to time, and on a basis no less favorable than that made
available to other senior executives of the Company.

     (h) Expenses. The Company shall reimburse the Executive for reasonable
travel and other business-related expenses incurred by the Executive in the
fulfillment of his duties hereunder upon presentation of written documentation
thereof, in accordance with the applicable expense reimbursement policies and
procedures of the Company as in effect from time to time.

2



--------------------------------------------------------------------------------



 



     (i) Vacation. The Executive shall be entitled to 20 vacation days each year
during the Term in accordance with the Company’s policy as in effect from time
to time.

     4. Termination of Employment.

     (a) Termination for Cause; Resignation Without Good Reason. (i) If the
Executive’s employment is terminated by the Company for Cause, as defined in
Section 4(a)(ii) hereof, or if the Executive resigns from his employment
hereunder other than for Good Reason, as defined in Section 4(a)(iii) hereof,
the Executive shall only be entitled to payment of unpaid Base Salary through
and including his date of termination or resignation and any other amounts or
benefits required to be paid or provided by law or under any plan, program,
policy or practice of the Company (the “Other Benefits”). The Executive shall
have no further right to receive any other compensation or benefits after such
termination or resignation of employment.

     (ii) Termination for “Cause” shall mean termination of the Executive’s
employment because of:

     (A) any act or omission that constitutes a material breach by the Executive
of any of his obligations under this Agreement;

     (B) the willful and continued failure or refusal of the Executive to
perform the duties reasonably required of him as an employee of the Company;

     (C) the Executive’s conviction of, or plea of nolo contendere to, a felony;

     (D) the Executive’s engaging in any willful misconduct, act of dishonesty,
violence or threat of violence (including any violation of federal securities
laws) that is materially injurious to the Company or any of its subsidiaries or
affiliates;

     (E) the Executive’s material breach of a written policy of the Company;

     (F) the Executive’s refusal to follow the directions of the Board or the
Chief Executive Officer; or

     (G) any other willful misconduct or gross negligence by the Executive which
is materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates;

provided, however, that no event or condition described in clauses (A) though
(G) shall constitute Cause unless (x) the Company first gives the Executive
written notice of its intention to terminate his employment for Cause and the
grounds for such termination and (y) such grounds for termination (if
susceptible to correction) are not corrected by the Executive within 20 days of
his receipt of such notice (or, in the event that such grounds cannot be
corrected within such 20-day period, the Executive has not taken all reasonable
steps within such 20-day period to correct such grounds as promptly as
practicable thereafter).

     (iii) Resignation for “Good Reason” shall mean termination of employment by
the Executive because of the occurrence of any of the following events without
the Executive’s prior written consent:

3



--------------------------------------------------------------------------------



 



     (A) a decrease in the Executive’s Base Salary or a failure by the Company
to make any of the awards required under Section 3 above, or pay any of the
compensation provided for under Section 3 above to the Executive in connection
with his employment;

     (B) a material diminution of the responsibilities, positions or titles of
the Executive from those set forth in this Agreement or a change in reporting
responsibility such that the Executive reports to a person other than the Chief
Executive Officer; or

     (C) the Company requiring the Executive to be based at any office or
location more than 50 miles from Chicago, Illinois;

provided, however, that no event or condition described in clauses (A) through
(C) shall constitute Good Reason unless (x) the Executive gives the Company
written notice of his intention to terminate his employment for Good Reason and
the grounds for such termination and (y) such grounds for termination (if
susceptible to correction) are not corrected by the Company within 20 days of
its receipt of such notice (or, in the event that such grounds cannot be
corrected within such 20-day period, the Company has not taken all reasonable
steps within such 20-day period to correct such grounds as promptly as
practicable thereafter).

     (b) Termination Without Cause; Resignation for Good Reason. (i) Except as
set forth in Section 4(d), if the Company gives notice of non-renewal under
Section 2 or if, prior to the expiration of the Term, the Executive’s employment
is terminated by the Company without Cause or if the Executive resigns from his
employment hereunder for Good Reason, the Company shall pay to the Executive the
Other Benefits plus any earned but unpaid bonus for a previously completed
fiscal year of the Company and a pro-rata Target Annual Bonus for the fiscal
year in which the termination occurs. The Executive shall also receive his Base
Salary and Target Annual Bonus (at the rates in effect on the date the
Executive’s employment is terminated) for a one-year period commencing on the
date of the Executive’s termination of employment. The payments shall be made in
accordance with the Company’s ordinary payroll practices. The Executive shall
have no further rights under this Agreement or otherwise to receive any other
compensation or benefits after such termination or resignation of employment.

     (ii) The Company shall not be required to make the payments and provide the
benefits provided for under Section 4(b) (excluding the Other Benefits), unless
the Executive executes and delivers to the Company, a waiver and a release
substantially in a form approved by the Company.

     (iii) Notwithstanding any provision in the applicable equity award plan or
agreement, the Executive’s award of RSRs provided for under Section 3(d) will
vest immediately in the event that the Executive’s employment is terminated by
the Company without Cause or the Executive resigns under his employment
hereunder for Good Reason.

     (iv) If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections 6, 7, 8, 10 and 11 hereof, the Executive
shall no longer be eligible, as of the date of such breach, for the payments and
benefits described in Section 4(b), and any and all obligations and agreements
of the Company with respect to such payments shall thereupon cease.

4



--------------------------------------------------------------------------------



 



     (c) Termination Due to Death or Disability. The Executive’s employment with
the Company shall terminate automatically on the Executive’s death. In the event
of the Executive’s disability, as defined below, the Company shall be entitled
to terminate his employment in accordance with the terms of Section 4(e). In the
event of termination of the Executive’s employment by reason of Executive’s
death or disability, the Company shall pay to the Executive (or his estate, as
applicable), the Executive’s Base Salary through and including the date of
termination and the Other Benefits. For purposes of this Agreement, “disability”
shall have the meaning ascribed in the Company’s long-term disability plan
applicable to the Executive as in effect from time to time.

     (d) Termination Following a Change in Control. In lieu of the payments set
forth in Section 4(b), if the Executive’s employment is terminated by the
Company without Cause or the Executive resigns his employment for Good Reason,
in either case within two years following a Change in Control (as defined in the
LTIP):

     (i) the Executive shall be entitled to receive a lump-sum severance payment
in an amount equal to the sum of the Other Benefits, an amount equal to one year
of the Base Salary and an amount equal to one year of the Target Annual Bonus
(at the rates in effect on the Executive’s termination of employment). The
payments shall be made as soon as reasonably practicable following the
Executive’s termination of employment and in any event no later than 15 business
days; and

     (ii) notwithstanding any provision in the applicable equity award plan or
agreement, all nonvested equity awards held by the Executive as of his date of
termination shall vest immediately. Stock options (and equivalent awards) shall
remain exercisable until the applicable expiration dates provided in the
applicable plan and award agreement, and all other equity awards will settle and
be paid as soon as reasonably practicable following the Executive’s termination
of employment and in any event no later than 15 business days.

     (e) Notice of Termination. Any termination of employment by the Company or
the Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 24 of this Agreement which
shall state the effective date of termination.

     (f) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company and its subsidiaries and affiliates and (ii) all fiduciary
positions (including as a trustee) the Executive holds with respect to any
employee benefit plans or trusts established by the Company. The Executive
agrees that this Agreement shall serve as written notice of resignation in this
circumstance.

     5. Gross-Up Payment. (i) If, during the term of the Executive’s employment,
there is a change in ownership or control of the Company that causes any payment
or distribution by the Company to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 5) (a “Payment”) to be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (such excise tax, together with any interest or penalties incurred by
the Executive with respect to such

5



--------------------------------------------------------------------------------



 



excise tax, the “Excise Tax”), then the Executive shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive will retain an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.

     (ii) Determination of the Gross-Up Payment. Subject to the provisions of
Section 5(iii), all determinations required to be made under this Section 5,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm designated by
the Company and reasonably acceptable to the Executive (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment with respect to which the Executive in good faith
believes a Gross-Up Payment may be due under this Section 5, or such earlier
time as is requested by the Company. All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 5, shall be paid by the Company to the Executive within
five days of the later of (A) the due date for the payment of any Excise Tax and
(B) the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 9 and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to the Executive or for the Executive’s benefit. The previous sentence
shall apply mutatis mutandis to any overpayment of a Gross-Up Payment.

     (iii) Procedures. The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

     (A) give the Company any information reasonably requested by the Company
relating to such claim,

     (B) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

6



--------------------------------------------------------------------------------



 



     (C) cooperate with the Company in good faith in order effectively to
contest such claim, and

     (D) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 5, the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, to the extent permitted by law, the Company
shall advance the amount of such payment to the Executive on an interest-free
basis (which shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid) and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided further
that any extension of the statute of limitations relating to payment of taxes
for the Executive’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

     (iv) Refund. If, after the receipt by the Executive of an amount advanced
by the Company pursuant to this Section 5, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company complying with the requirements of this Section 5) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the Executive
receives an amount advanced by the Company pursuant to this Section 5, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

     6. Confidentiality.

     (a) Confidential Information. (i) The Executive agrees that he will not at
any time, except with the prior written consent of the Company or any of its
subsidiaries or affiliates (collectively, the “Company Group”), directly or
indirectly, reveal to any person, entity or other organization (other than any
member of the Company Group or its respective employees, officers, directors,
shareholders or agents) or use for the Executive’s own benefit any information
deemed to

7



--------------------------------------------------------------------------------



 



be confidential by any member of the Company Group (“Confidential Information”)
relating to the assets, liabilities, employees, goodwill, business or affairs of
any member of the Company Group, including, without limitation, any information
concerning past, present or prospective customers, marketing data, or other
confidential information used by, or useful to, any member of the Company Group
and known to the Executive by reason of the Executive’s employment by,
shareholdings in or other association with any member of the Company Group.

     (ii) In the event that the Executive becomes legally compelled to disclose
any Confidential Information, the Executive shall provide the Company with
prompt written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information. The
Company shall promptly pay (upon receipt of invoices and any other documentation
as may be requested by the Company) all reasonable expenses and fees incurred by
the Executive, including attorneys’ fees, in connection with his compliance with
the immediately preceding sentence.

     (b) Exclusive Property. The Executive confirms that all Confidential
Information is and shall remain the exclusive property of the Company Group. All
business records, papers and documents kept or made by the Executive relating to
the business of the Company Group shall be and remain the property of the
Company Group. Upon the request and at the expense of the Company Group, the
Executive shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the
Company Group, fully and completely, all rights created or contemplated by this
Section 6.

     7. Non-Solicitation. The Executive agrees that, during his employment and
for a one-year period ending on the first anniversary of the Executive’s
termination of employment for any reason (the “Non-Solicitation Restricted
Period”) the Executive shall not, directly or indirectly, (a) interfere with or
attempt to interfere with the relationship between any person who is, or was
during the then most recent 12-month period, an employee, officer,
representative or agent of the Company Group and any member of the Company
Group, or solicit, induce or attempt to solicit or induce any such person to
leave the employ of any member of the Company Group or violate the terms of
their respective contracts, or any employment arrangements, with such entities;
or (b) induce or attempt to induce any customer, client, tenant, supplier,
licensee or other business relation of any member of the Company Group to cease
doing business with any member of the Company Group, or in any way interfere
with the relationship between any member of the Company Group and any customer,
client, supplier, licensee or other business relation of any member of the
Company Group. As used herein, the term “indirectly” shall include, without
limitation, the Executive’s permitting the use of the Executive’s name by any
competitor of any member of the Company Group to induce or interfere with any
employee or business relationship of any member of the Company Group.

     8. No Conflicting Agreement. The Executive represents and warrants to the
Company that (a) the Executive has not taken, and/or will return or (with the
consent of his former employer) destroy without retaining copies, all
proprietary and confidential materials of his former employer; (b) the Executive
has not used any confidential, proprietary or trade secret information in
violation of any contractual or common law obligation to his former employer;
(c) except as

8



--------------------------------------------------------------------------------



 



previously disclosed to the Company in writing, the Executive is not party to
any agreement, whether written or oral, that would prevent or restrict him from
engaging in activities competitive with the activities of his former employer,
from directly or indirectly soliciting any employee, client or customer to leave
the employ of, or transfer its business away from, his former employer or, if
the Executive is subject to such an agreement or policy, he has complied with
it; and (d) the Executive is not a party to any agreement, whether written or
oral, that would be breached by or would prevent or interfere with the execution
by the Executive of this Agreement or the fulfillment by the Executive of the
Executive’s obligations hereunder.

     9. Certain Remedies.

     (a) Remedies. Without intending to limit the remedies available to the
Company Group, including, but not limited to, those set forth in Section 4
hereof, the Executive agrees that a breach of any of the covenants contained in
Sections 6, 7, 8, 10 and 11 of this Agreement may result in material and
irreparable injury to the Company Group for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, any member of the
Company Group shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Executive from engaging in activities prohibited by the
covenants contained in Sections 6, 7, 8, 10 and 11 of this Agreement or such
other relief as may be required specifically to enforce any of the covenants
contained in this Agreement. Such injunctive relief in any court shall be
available to the Company Group in lieu of, or prior to or pending determination
in, any arbitration proceeding.

     (b) Extension of Restricted Periods. In addition to the remedies the
Company may seek and obtain pursuant to Section 4, the Non-Solicitation
Restricted Period shall be extended by any and all periods during which the
Executive shall be found by a court possessing personal jurisdiction over him to
have been in violation of the covenants contained in Sections 6, 7, 8, 10 and 11
of this Agreement.

     10. Defense of Claims. The Executive agrees that, during the Term, and for
a period of two years after termination of the Executive’s employment for any
reason, upon request from the Company, the Executive will cooperate with the
Company in the defense of any claims or actions that may be made by or against
the Company that affect the Executive’s prior areas of responsibility, except if
the Executive’s reasonable interests are adverse to the Company in such claim or
action. The Company agrees to promptly reimburse the Executive for all of the
Executive’s reasonable travel and other direct expenses incurred, or to be
reasonably incurred, to comply with the Executive’s obligations under this
Section 10. The Company agrees that if the Executive is or is made a party, or
is threatened to be made a party, to any action, suit or proceeding (a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another entity, the Executive
shall be indemnified and held harmless by the Company to the fullest extent
permitted by law against all cost, expense, liability and loss reasonably
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue after termination of the Executive’s employment
with respect to acts or omissions which occurred prior to his termination of
employment, and shall inure to the benefit of Executive’s heirs, executors and
administrators. To the fullest extent allowed by law, the Company shall advance
to the Executive all reasonable costs and expenses incurred by him in connection
with a Proceeding within 20 calendar days after receipt

9



--------------------------------------------------------------------------------



 



by the Company of a written request for such advance. Such request shall include
an undertaking by the Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses.

     11. Nondisparagement. Each party agrees that at no time during the
Executive’s employment by the Company or thereafter shall such party make, or
cause or assist any other person to make, any statement or other communication
to any third party which impugns or attacks, or is otherwise critical of, the
reputation, business or character of the other party, including in the case of
the Company any member of the Company Group or any of its respective directors,
officers or employees.

     12. Source of Payments. All payments provided under this Agreement, other
than payments made pursuant to a plan which provides otherwise, shall be paid in
cash from the general funds of the Company, and no special or separate fund
shall be established, and no other segregation of assets shall be made, to
assure payment. The Executive shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid the Company in
meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.

     13. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
Chicago, Illinois administered by the American Arbitration Association (“AAA”)
under its Commercial Arbitration Rules. The arbitration shall be arbitrated by a
single arbitrator mutually selected by the Executive and the Company, with the
AAA to appoint the arbitrator in the event that the parties are unable to agree
on the selection within thirty days following the initiation of the arbitration.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. If the Executive prevails with respect to any
material issue in connection with any dispute arising under this Agreement
(including any action brought by the Company for injunctive relief), the Company
shall reimburse the Executive for all of his costs and expenses, including legal
fees, incurred in connection therewith.

     14. Nonassignability; Binding Agreement.

     (a) By the Executive. This Agreement and any and all rights, duties,
obligations or interests hereunder shall not be assignable or delegable by the
Executive.

     (b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.

     (c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.

     15. Severability. The parties have carefully reviewed the provisions of
this Agreement and agree that they are fair and equitable. However, in light of
the possibility of differing interpretations of law and changes in
circumstances, the parties agree that, if any one or

10



--------------------------------------------------------------------------------



 



more of the provisions of this Agreement shall be determined by a court of
competent jurisdiction or arbitrator to be invalid, void or unenforceable, the
remainder of the provisions of this Agreement shall, to the extent permitted by
law, remain in full force and effect and shall in no way be affected, impaired
or invalidated. Moreover, if any one or more of the provisions contained in this
Agreement are determined by a court of competent jurisdiction or arbitrator to
be excessively broad as to duration, activity, geographic application or
subject, such provision or provisions shall be construed, by limiting or
reducing them to the extent legally permitted, so as to be enforceable to the
maximum extent compatible with then applicable law.

     16. Withholding. Any payments made or benefits provided to the Executive
under this Agreement shall be reduced by any applicable withholding taxes or
other amounts required to be withheld by law or contract.

     17. Timing of Payments. Notwithstanding any other provision of this
agreement or any applicable plan, program or arrangement, the timing of any
payments owed to the Executive by the Company may be delayed if, and to the
extent, necessary to comply with the provisions of the American Jobs Creation
Act of 2004 or other applicable laws, rules and regulations.

     18. Amendment; Waiver. This Agreement may not be modified, amended or
waived in any manner, except by an instrument in writing signed by both parties
hereto. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

     19. Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the Illinois applicable to contracts executed in
and to be performed in that State.

     20. Survival of Certain Provisions. The rights and obligations set forth in
Sections 6, 7, 8, 9, 10 and 11 shall survive any termination or expiration of
this Agreement.

     21. Entire Agreement; Supersedes Previous Agreements. This Agreement and
the RSR Agreement contains the entire agreement and understanding of the parties
hereto with respect to the matters covered herein and supersede all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof, all such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder.

     22. Counterparts. This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

     23. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

     24. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

11



--------------------------------------------------------------------------------



 



To the Company:

Trizec Properties, Inc.
10 South Riverside Plaza
Suite 1100
Chicago, IL 60606
ATTN: General Counsel

To the Executive:

Brian Lipson
c/o Trizec Properties, Inc.
10 South Riverside Plaza
Suite 1100
Chicago, IL 60606,

or such other address of the Executive as may be set forth in a written notice
delivered to the Company in accordance with this Section 24,

With a copy to:

Herbert W. Krueger
Mayer, Brown, Rowe & Maw LLP
190 South LaSalle Street
Chicago, IL 60603

     All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of such transmission.

     25. Definition of “Company”. For purposes of the payment of sums due to the
Executive under this Agreement, the defined term “Company” shall be deemed to
include Trizec Properties, Inc. and any one or more of its subsidiaries or
affiliates, as appropriate.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its officer pursuant to the authority of its Board, and the Executive has
executed this Agreement, as of the day and year first written above.

                  By   /s/ Timothy H. Callahan     Name:   Timothy H. Callahan  
 

            THE EXECUTIVE
      /s/ Brian Lipson       Brian Lipson           

13